ORFINGER, Judge.
The judgments of conviction are affirmed as to both defendants. McClinton’s departure sentence on the sexual battery charge must be vacated because the trial judge provided no written reasons for such departure as required by Florida Rule of Criminal Procedure 3.701(d)(11). See State v. Jackson, 478 So.2d 1054 (Fla.1985). Johnson, a juvenile, was prosecuted as an adult. Before imposing adult sanctions, however, the trial court must make specific findings, in writing, conforming to statutory criteria for such sentences. § 39.111(7)(d), Fla. Stat. (1985). The trial court’s failure to follow this mandatory procedure compels us to vacate Johnson's sentences. See Grandison v. State, 506 So.2d 74 (Fla. 5th DCA 1987).
*527McClinton’s sentences are affirmed except for the sentence on the sexual battery charge which is vacated. Johnson’s sentences on all charges are vacated. The cause is remanded to the trial court for resentencing in accordance with the statutes and rules of procedure.
Judgments AFFIRMED; Sentences VACATED in part, and REMANDED.
DAUKSCH and COWART, JJ., concur.